Citation Nr: 1113107	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1974 to February 1976 and from September 1977 to August 1992.

The Veteran died in August 2006.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2010 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  





FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was aspergillus pneumonia, which was due to or a consequence of recurrent non-Hodgkin's lymphoma (large cell).

2.  The Veteran's non-Hodgkin's lymphoma was etiologically related to his exposure to benzene and petroleum products while in active service.

3.  The Veteran had been in receipt of a total disability rating for less than 2 years at the time of his death.

4.  The Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma was pending at the time of his death.

5.  The evidence of record at the time of the Veteran's death fails to show that the non-Hodgkin's lymphoma was etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  A disability incurred in active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

3.  The criteria for entitlement to service connection for non-Hodgkin's lymphoma, for accrued benefits purposes, have not been met. 38 U.S.C.A. § 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the appellant's accrued benefits claim, the record reflects that prior she was mailed a letter in September 2006, prior to the initial adjudication of the claim,  advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. 

Although the appellant was not provided notice with respect to the disability-rating or effective-date element of the claim, the Board finds that there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes is not warranted.  Consequently, no disability rating or effective date will be assigned, and thus the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error.

The Board also finds the appellant has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  
     
With regard to the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318, as explained below, the pertinent facts for this issue are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.    
 
Legal Criteria

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2010).

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The appellant also seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service- connected, provided that the Veteran was in receipt of, or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309; 38 C.F.R. § 3.22.

The only possible means of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2009).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2010).  By statute, the appellant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Generally, only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the veteran had a claim pending at the time of his death; (iii) the veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for the Cause of the Veteran's Death

A review of the record shows that in January 2004, the Veteran was diagnosed with diffuse large B cell lymphoma, also referred to as non-Hodgkin's lymphoma (NHL).  He underwent several different types of treatment; however, on August [redacted], 2006, he died.  The immediate cause of death listed on his death certificate was aspergillus pneumonia, which was noted to be due to or a consequence of recurrent NHL (large cell).  

Of record is a June 2006 letter from the Veteran's treating oncologist, Dr. A.L.  In his letter, Dr. A.L. reported that there were multiple risk factors associated with NHL.  He noted that some environmental factors were described as increasing the risk for NHL, to include exposure to pesticides and herbicides, as well as certain solvents and organic chemicals with preservatives.  Dr. A.L. also noted that certain occupations would have a higher risk of developing NHL, including those workers in the petroleum industry who worked with plastics and synthetics.

It is well documented in the claims file that the Veteran spent time while in the military working as a petroleum handler and that he served in Saudi Arabia from late 1990 through early 1991. 

Of record is a February 2010 statement from the Veteran's private oncologist, Dr. A.L.  In his statement, Dr. A.L. reported that one of the reported risk factors for diffuse large cell lymphoma was the exposure to benzene, which was usually found in petroleum products.  Dr. A.L. noted that he was told that the Veteran was a handler of petroleum products from 1982 to 1983 and that he had some exposure to smoke and oil during the Gulf War while he was stationed in Saudi Arabia from 1990 to 1991.  Dr. A.L. opined that such exposure could certainly have increased the Veteran's risk for developing diffuse large cell lymphoma.

In August 2010, the Veteran's claims files were sent to a specialist for review and for an opinion regarding the etiology of the Veteran's NHL.  The opinion was provided by Dr. E.K., an attending hematology and oncology physician at the VA Medical Center.  Dr. E.K. reported that one could not rule out that petroleum/benzene exposure may have increased the Veteran's risk of developing diffuse large cell lymphoma.  Therefore, Dr. E.K. opined that it was at least as likely as not that the Veteran's terminal NHL was caused by or related to his active service.  In this regard, Dr. E.K. reported that the Veteran's private oncologist correctly stated that one of the reported risk factors for NHL was the exposure to benzene, which was usually found in petroleum products.  Dr. E.K. further noted that immune dysfunction related to benzene/petroleum has been implicated as a possible mechanism of disease at the molecular level, but that it was still likely that the development of cancer was multifactorial in origin.  Dr. E.K. noted that with further clinical data collection from Veterans, the association of petroleum/benzene exposure and diffuse large B cell lymphoma may eventually become a disability related diagnosis as Agent Orange is currently for Veteran's who suffer from hematological conditions such as chronic lymphocytic leukemia, Hodgkin's and NHL, and multiple myeloma.  

The above opinions support the conclusion that the Veteran's cause of death was attributable to his in-service exposure to petroleum.  The Board acknowledges that an earlier January 2007 opinion determined that the terminal NHL was not due to the Veteran's active service.  In this regard, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds the opinions provided by the August 2010 VA oncologist and the Veteran's private oncologist to be more probative than that provided by the January 2007 VA physician.  In this regard, the Board notes that both the VA oncologist and the Veteran's private oncologist noted that benzene/petroleum exposure may certainly have increased the Veteran's risk of developing NHL.  Additionally, the VA oncologist noted specifically that as the exposure to benzene/petroleum could not be ruled out as a cause of NHL, the Veteran's NHL was at least as likely as not related to his active service.  The January 2007 VA opinion failed to address the appellant's contention that the Veteran's NHL was caused by his in service exposure to benzene/petroleum.  Rather, the January 2007 VA opinion was based only on the Veteran's five months of service in Saudi Arabia during the Gulf War.  Additionally, both the Veteran's private physician and the August 2010 VA Medical Center physician are oncologists, while the January 2007 VA Medical Center physician was a staff physician and not a specialist.  For these reasons, the evidence is found to be at least in equipoise as to whether the Veteran's terminal NHL was the result of his service.  Accordingly, affording the benefit of the doubt to the appellant, an award of service connection 
for the cause of death is warranted here.





DIC under 38 U.S.C.A. § 1318  

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  Again, the Veteran died in August 2006.  At the time of his death, service connection was in effect for chronic cervical strain, rated as 30 percent disabling; marked lateral instability of the left knee, rated as 20 percent disabling; residuals of a left shoulder injury with bursitis, rated as 10 percent disabling; chronic lumbosacral strain, rated as 10 percent disabling; residuals of a fractured left ankle, rated as 10 percent disabling; patellofemoral stress syndrome and degenerative joint disease in the left knee, rated as 10 percent disabling; irritable colon syndrome, rated at 10 percent disabling; patellofemoral stress syndrome in the right knee, rated as noncompensable; residuals of a fracture of the left great toe, rated as noncompensable; hypertension, rated as noncompensable; and allergic rhinitis, rated as noncompensable.  The combined disability rating at the time of death was 70 percent.  Additionally, at the time of his death the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which had been in effect since November 15, 2004, less than two years prior to his death.  Thus, the Veteran was not rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death

Additionally, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22.

Moreover, neither the Veteran, during his lifetime, nor the appellant has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total rating prior to November 15, 2004.  Accordingly, the appellant has not established a valid claim of CUE at this time.

Finally, the Board has not identified any service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating prior to November 15, 2004.

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the Board notes that as service connection for the cause of death has already been granted, even if the claim for DIC benefits were also being granted, the appellant would not receive any additional benefit.

Accrued Benefits

In the case at hand, the Veteran filed a claim of entitlement to service connection for NHL that was received by VA on August 4, 2006.  The Veteran died on August [redacted], 2006.  Given the short amount of time between the date of claim and the date of the Veteran's death, the RO did not adjudicate the Veteran's claim during his lifetime.  Therefore, the Board finds that there was a pending claim at the time of the Veteran's death.  The appellant filed her formal application claim for DIC benefits in August 2006.  Therefore, the claim for accrued benefits was timely filed within a year of the Veteran's death, as a claim for DIC benefits is to be construed as a claim for accrued benefits.

Therefore, the Board will address the merits of the claim of entitlement to service connection for NHL, for accrued benefits purposes, based on the evidence of record at the time of the Veteran's death in August 2006.  

A review of the Veteran's STRs is negative for any treatment for or diagnosis of NHL during active service.  As noted above, the Veteran was diagnosed with NHL in January 2004, well after his separation from active service.  

Of record at the time of the Veteran's death were numerous VA Medical Center treatment notes.  A review of these records is negative for any indication that the Veteran's NHL was related to his active service.

As discussed above, the Veteran's private oncologist submitted a June 2006 letter.  This letter discussed the treatment provided to the Veteran for his NHL.  The oncologist also noted that there were multiple risk factors associated with NHL and that exposure to pesticides, herbicides, certain solvents, and certain organic chemicals with preservatives could increase the risk of developing NHL.  While the Veteran's oncologist did note that workers in the petroleum industry had a higher risk of developing NHL, the examiner did not note that the Veteran in this case developed NHL as a result of his exposure to petroleum.

Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-8 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In this regard, the opinion of the private oncologist that exposure to chemicals, etc. would have increased the Veteran's risk of developing NHL is not of adequate certainty to warrant a positive nexus.  The Veteran's oncologist does not clearly state that it was at least as likely as not that the Veteran's NHL was related to his chemical exposure in service.  Therefore, the June 2006 opinion from the Veteran's private oncologist is not sufficient upon which to base a grant of benefits.

The Board notes that while there are more recent medical opinions of record which have supported a grant of entitlement to service connection for the cause of the Veteran's death, those opinions cannot be used to determine whether entitlement to service connection for NHL for accrued benefits purposes, as they were not of record or in constructive possession of VA at the time of the Veteran's death.   

In sum, based on the evidence of record at the time of the Veteran's death, the appellant's accrued benefits claim must be denied because he would not have prevailed on his claim of entitlement to service connection for NHL had he not died.  While the appellant is eligible for accrued benefits, there are no accrued benefits to which the Veteran was entitled to at his death.

Accordingly, the preponderance of the evidence is against the claim and accrued benefits are not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for non-Hodgkin's lymphoma, for accrued benefits purposes, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


